Citation Nr: 1630181	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection of a low back disorder, including as secondary to the Veteran's service connected residuals of a left hip stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to February 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case in order to ensure that VA has made all necessary attempts to assist the Veteran to obtain any records which may be relevant to the full and fair adjudication of this case.  A remand is also necessary in order to obtain additional medical evidence from a VA examiner.  

In a June 2016 brief, the Veteran's representative contends that her current lower back condition onset during her active duty service.  Alternatively, the Veteran contends that her current lower back condition is related to the residuals of a left pelvic stress fracture that was incurred during her active service.  The Veteran has been granted service connection for these residuals.  

With that history, the Veteran was provided with a VA medical examination of her back in March 2012.  During this examination, the examiner diagnosed the Veteran with lumbosacral spondylosis, without myelopathy.  The examiner then referred to a March 2012 MRI of the spine, which was entirely normal.  Finally, the examiner opined that the Veteran's current back disability was less likely than not related to her left pelvic stress fracture, and he noted that the Veteran had experienced a back injury in August 2011 during her work as a certified nurse's assistant.  

The examiner provided no additional supporting rationale for his conclusion, and he did not address whether the Veteran's spine disability was directly related to her service.  Moreover, the examiner did not explain how he arrived at his given diagnosis, which appears contradicted by the MRI the examiner cited in his report, which showed a normal spine.  Accordingly, the Board finds that a remand is necessary in this case in order for the Veteran to be afforded a new examination of her spine and lower back in order to obtain medical opinion evidence on these points.  

Such a remand is particularly necessary given that the record contains a complaint of back pain from the Veteran in September 2006, while she was on active service.  However, at the same time the Veteran was also complaining of pelvic pain, which was later discovered to be related to a pelvic stress fracture.  Accordingly, additional medical evidence is necessary in this case in order to determine if the Veteran's reported lower back pain while in service was indicative of a lower back disorder, or whether that pain was related to the Veteran stress fracture.  

Furthermore, the claims file also contains evidence that the Veteran injured her back in August 2011 while working as a certified nurse's assistant.  Then, in February 2012 the Veteran reported during an orthopedic surgical consultation that since her workplace injury, she had been "under the care of a workman's compensation physician."  The Veteran also reported that during this treatment for worker's compensation she underwent an MRI of her spine which showed arthritis and bulging discs.  The Veteran stated that she did not have a copy of this MRI report, and at this time the record contains no evidence relating to any worker's compensation claims, or any medical records surrounding such a claim.  As such, a remand is necessary in this case in order to attempt to obtain any worker's compensation records.

Finally, the Board also notes that in January 2012 the Veteran reported to her primary care provider.  During this visit, the Veteran again complained of low back pain, and stated that she was being followed by another physician for lumbar disc disease, among other disorders.  The Veteran stated that the physician following this lumbar disc disease was outside the VA system.  This notation suggests that the Veteran has received private medical care relating to her back, which may not be contained in the record.  This is particularly of note given that in October 2011 the Veteran reported that she was receiving treatment from "Dr. Lowery" at "Parkridge" for her back injury.  Therefore, the Board also finds that a remand is necessary in this case in order to obtain any outstanding treatment records which are not currently associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Request that the Veteran identify any outstanding private treatment records which may be relevant to this claim.

3. Obtain any outstanding worker's compensation records, including any underlying medical records.

4. After completing the above development, schedule the Veteran for a new VA medical examination of her spine.  In conducting this examination, the examiner should review the entire record before answering the following questions.  The examiner is also asked to support any and all conclusions with thorough and detailed rationale. 

a) Does the Veteran currently have a diagnosable lower back disability?

In answering this question, the examiner is asked to discuss how such a diagnosis was determined.

b) Is it at least as likely as not that the Veteran's current low back disability is causally or etiologically related to her active service?

In answering this question, the examiner should discuss the Veteran's complaints of carrying heavy weights while in service.  The examiner should also discuss the September 2006 service treatment record notations of low back pain, and their relation, if any, to the Veteran's current disability. 

c) Is it at least as likely as not that the Veteran's current low back disability was caused or aggravated by her service connected residuals of a left pelvic stress fracture?

In answering this question, the examiner is reminded that aggravation is defined as a permanent worsening of the disorder, beyond the natural progression of the disorder.

5. Readjudicate the Veteran's claim, and provide a supplemental statement of the case, if such is warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




